Citation Nr: 0413221	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
scarlet fever, to include cardiovascular disability.

2.  Entitlement to service connection for residuals of mumps, 
to include cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  It appears that he had additional service in 
the reserve after this active duty, but reserve service is 
not verified in the file.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

A personal hearing was conducted before the undersigned by 
means of videoconference at the RO in May 2004.  A transcript 
of the hearing is of record.

The claims were remanded in February 2004 so that the RO 
could arrange for this hearing.

Following the decision below, this appeal is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to service connection for residuals of scarlet fever, to 
include cardiovascular disability, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.  

2.  The veteran is diagnosed currently with premature 
ventricular contractions.  In addition, a current myocardial 
perfusion imaging study with exercise stress points to 
possible diaphragmatic attenuation or prior infarct involving 
the interior wall of the heart.

3.  Service medical records do not confirm that the veteran 
had scarlet fever during service, only that he had symptoms 
thought possibly indicative of scarlet fever.


CONCLUSION OF LAW

The veteran does not have a cardiovascular or other 
disability attributable to scarlet fever incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102-5103A, 
5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits.  The VCAA heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits before 
adjudicating their claims.  The VCAA applies to all claims 
for VA benefits filed on or after the date of enactment of 
the VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of enactment of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, the regulations define with 
additional specificity the duties enumerated in the statute.  
See 66 Fed. Reg. 45,629.

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  Under the VCAA, the duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Under the VCAA, VA 
has a duty to secure a medical examination or opinion if such 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

In addition, the VCAA requires VA to assist claimants with 
the development of evidence by supplying a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103(A); see also 
38 C.F.R. § 3.159(c)(4).

The VCAA also requires VA to provide claimants with certain 
notice concerning evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
explain which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  The notice must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  The 
notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Under the VCAA, the claimant has one year from the date the 
notice is sent in which to submit information or evidence 
that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The Board finds that the VCAA applies to the claim requesting 
service connection for cardiovascular disability attributable 
to scarlet fever incurred during service, because the claim 
was pending before VA when the VCAA became law.  Pelegrini v. 
Principi, 17 Vet. App. 412, 417-19 (2004).  The Board 
concludes that the VCAA has been satisfied in the case of 
this claim and therefore, the claim should be decided at this 
time.

Through a letter dated in April 2003, the RO furnished the 
veteran and his representative with the notice required by 
the VCAA.  The April 2003 letter asked the veteran to 
identify any evidence, including VA and private medical 
records, that could support the claim, to submit any such 
evidence that he had in his possession, and to sign a release 
form that was enclosed with the letter, VA Form 21-4142, to 
permit VA to secure any private medical records that he might 
identify.  

Neither the veteran nor his representative directed VA's 
attention to any medical records or other documentary 
evidence not already on file in response to the April 2003 
notice.  The claims file was transferred to the Board in 
September 2003, remanded in February 2004 for the personal 
hearing before the undersigned, as is noted above, then 
transferred to the Board in April 2004.  During this process, 
neither the veteran nor his representative identified 
evidence pertinent to the claim that remained outstanding.

Before sending the April 2003 letter, the RO had associated 
with the claims file VA treatment records that are relevant 
to the claim and had received certain private medical records 
and private physician's statements that also are relevant to 
the claim.  In June 2003, the RO provided the veteran with a 
VA heart examination.  Before sending the April 2003 letter, 
the RO had also made efforts to supplement the veteran's 
service medical records, which, although largely intact, had 
been physically damaged by fire, with any reports from the 
Office of the Surgeon General (SGO) concerning the veteran 
but was informed by the National Personnel Records Center 
(NPRC) that there were none.

It appears to the Board that the provisions of the VCAA 
concerning notice and assistance that are reviewed above seek 
to ensure that a claimant has an adequate opportunity to 
bring forward, or to cause VA to secure, the evidence that 
could substantiate his claim and that this purpose has been 
accomplished concerning the claim of entitlement to service 
connection residuals of scarlet fever, to include 
cardiovascular disability.  The Board finds that VA has made 
the appropriate and legally required effort to secure the 
evidence that is needed to decide the claim and that all 
evidence needed to decide the claim has been secured.  
Therefore, the Board will decide the claim on the basis of 
the record as it now stands on appeal.

ii.  Service connection

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  If a veteran with 90 days or 
more of continuous active service develops certain forms of 
heart disease, myocarditis or endocarditis, within one year 
from separation from service, then the disease will be 
presumed to have been incurred in service even absent direct 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease.)  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where a 
proposition is factual, such as whether an incident or injury 
occurred during service, lay evidence may be competent.  Id. 
Generally, too, a layperson is considered competent to supply 
evidence descriptive of his own symptoms.  Id.  However, when 
a proposition turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
evidence proceeding from an expert medical source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person he is not competent to diagnose a current disability 
or opine as to its etiology); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Thus, for example, medical evidence is required to show that 
a condition was noted during service, unless the condition is 
of a type that lends itself to lay observation and therefore 
can be shown to exist through lay evidence alone (e.g., flat 
feet).  Savage, 10 Vet. App. at 495.  Likewise, medical 
evidence is required to show that the post-service disability 
for which benefits are sought is related to the condition 
that was noted during service.  Savage, 10 Vet. App. at 497-
98.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that the elements of a service connection 
claim are not established in this case so as to permit 
granting of the claim because it has not been shown that the 
veteran had scarlet fever during service, as he contends.

The veteran maintains that scarlet fever during service 
brought about or helped to bring about his current 
cardiovascular problems.  He does not allege that scarlet 
fever that he had during service caused him to develop other 
medical problems.

His service medical records show that he was treated in a 
military hospital in 1943 for mumps.  It is revealed in 
hospital treatment medical records that he had a very high 
fever during this episode and a March 1943 progress note 
posits "questionable scarlet fever."  However, there is no 
diagnosis of scarlet fever in these or any other service 
medical records.  The report of the veteran's separation 
examination does not refer to a diagnosis during service of 
scarlet fever or to a history of symptoms indicative of 
scarlet fever.

The veteran testified at the personal hearing of May 2004 
that after the hospitalization in 1943, he began to 
experience the same kind of heart palpitations that have 
continued to this day.  He testified that he had reserve 
service after his separation from service in September 1945 
extending to September 1948 during which he did not receive 
any medical attention for heart problems or other significant 
medical problem.  He testified that he was not treated for 
the heart problems that he believes were linked to scarlet 
fever during service until, for the first time, December 
1948, shortly after his discharge from the reserve, when he 
was admitted to a VA hospital in New York City (the Bronx), 
New York.  

Medical records from this VA hospital show that the veteran 
was admitted in December 1948 after suffering "an acute 
attack of dull pain in the left lower quadrant which lasted 
about thirty seconds and was accompanied by marked nausea, 
cold sweats, pallor, and extreme weakness with syncope."  An 
interim summary prepared in March 1949 indicated that the 
veteran would be furloughed from the hospital for two weeks 
and receive constant observation and stated a diagnosis of 
"[u]nknown disease, possible and potential heart manifested 
by periods of palpation, drop feet, pallor, and EKG 
[electrocardiogram] changes of low to inverted T-1 and 
inverted T in CF-4, 5 and 6."  A final summary prepared in 
May 1949 observed that additional electrocardiograms had 
revealed no essential change in the condition and the 
attending physician had concluded after reviewing the 
"clinical course and all the special examinations" that the 
veteran "does not have organic heart disease and that the 
best diagnosis is anxiety state."  Thus, the May 1949 final 
summary stated a diagnosis of "[a]nxiety state, manifested 
by palpitation, weakness, and precordial pains" and 
"[h]eart disease not found."

However, the medical evidence shows that the veteran has 
cardiovascular disorders currently.  In a December 1999 
letter, which he corrected in September 2002 to eliminate an 
error that was made in transcribing a word, his heart 
physician said that the veteran currently had "chronic 
premature ventricular contractions" that were symptomatic 
and suggested that these could be related to scarlet fever or 
an inflammatory cardiac condition such as myocarditis that 
the veteran might have suffered during service.  Also 
reported by the physician in the December 1999 letter was 
that after developing the premature ventricular contractions, 
the veteran developed arteriosclerotic heart disease and also 
suffered a myocardial infarction.  In addition, the report 
concerning a current myocardial perfusion imaging study with 
exercise stress accomplished in November 1999 posits possible 
diaphragmatic attenuation or prior infarct involving the 
interior wall of the heart.

The report of the VA heart examination that was performed in 
June 2003 does not address whether the premature ventricular 
contractions with which the veteran contends are related to 
any episode of scarlet fever.  Rather, it is opined in the 
examination report that "[i]t would be difficult to come to 
a conclusive decision as to where his pvcs are related to a 
myocarditis from the mumps which he had in the military."

The Board notes that the claim in concern, as stated by the 
veteran, is entitlement to service connection for a 
cardiovascular disability attributable specifically to 
scarlet fever that he alleges he suffered during service and 
explains the high fever that he had when hospitalized for 
mumps in March 1943.  While the evidence on file indicates 
that he currently suffers from cardiovascular disability, it 
does not support the claim that such a disability is linked 
to any incidence of scarlet fever during service.  The 
veteran, who the evidence shows is not someone trained in 
medicine, is not a competent author of evidence that he 
suffered from scarlet fever during service.  Although a 
layperson is considered competent to supply evidence 
descriptive of his own symptoms, he is not considered a 
competent author of a medical diagnosis of those symptoms.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

For the claim to succeed, it must be supported with medical 
evidence, not his word, that the veteran had scarlet fever 
during service.  No such evidence is found.  There is no 
diagnosis of scarlet fever in the service medical records, 
merely the reference in the March 1943 progress note to 
"questionable scarlet fever."  This notation is unsupported 
by any other service medical record in the file.  Nor is the 
suggestion of "questionable scarlet fever" supported by any 
post-service medical record or medical opinion.  There is no 
confirmation in the records of the hospitalization that began 
in December 1948 that the veteran had scarlet fever during 
service.  The December 1999 letter from his heart physician 
appears to suggest that the veteran had, if not scarlet 
fever, an inflammatory cardiac condition such as myocarditis 
during service from which his current cardiovascular problems 
developed.  This suggestion does not rise above the level of 
speculation.  It does not amount to proof that the veteran 
had either scarlet fever or myocarditis during service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The report 
of the VA medical examination does not posit that the veteran 
had scarlet fever during service.

Without sufficient medical evidence that the veteran suffered 
during service from the specific disease that he urges is 
part of the etiology of his current cardiovascular 
disability, the claim is not proven.

Therefore, the Board must deny the claim of entitlement to 
service connection for residuals of scarlet fever, to include 
cardiovascular disability.

The doctrine of reasonable doubt is not for application 
because the preponderance of the evidence is against the 
claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).




ORDER

The claim of entitlement to service connection for residuals 
of scarlet fever, to include cardiovascular disability, is 
denied.


REMAND

The claim of entitlement to service connection for residuals 
of mumps, to include cardiovascular disability, is remanded 
for completion of development action required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Because the claim was pending before VA at the time that the 
VCAA became law, it is subject to the requirements of that 
statute.  Pelegrini, 17 Vet. App. at 417-19.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered under the VCAA necessary to 
the decision of a claim, it must be the case that there is 
competent evidence on file that a veteran has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but 
the medical evidence on file is insufficient to resolve the 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

Here, the evidence shows that the veteran has cardiovascular 
disability that may be connected to his case of mumps during 
active service.  Service medical records show that the 
veteran was hospitalized with mumps during active service.  
In addition, post-service medical evidence shows that he has 
chronic premature ventricular contractions and 
arteriosclerotic heart disease and has had a myocardial 
infarction.  The December 1999 medical opinion statement of 
his private heart physician suggests that the veteran may 
have had during service "an inflammatory heart condition, " 
including myocarditis, that led to the premature ventricular 
contractions.  The report of the VA heart examination that 
was performed in June 2003 appears to posit a relationship 
between the current premature ventricular contractions and 
the mumps during service leading to myocarditis.  The 
examination report suggests these relationships in stating 
that "[i]t would be difficult to come to a conclusive 
decision as to where his pvcs are related to a myocarditis 
from the mumps which he had in the military."  

The medical opinion of the veteran's private heart physician 
and that of the VA examiner do not represent medical evidence 
sufficient to resolve the claim.  Neither explains the 
reasons for which it could be concluded that mumps led to 
premature ventricular contractions, perhaps by causing 
myocarditis.  (The Board notes that there is no diagnosis of 
myocarditis in the service or post-service medical records on 
file.)  Neither considers whether it is at least as likely as 
not that one or more of the veteran's current cardiovascular 
problems originated with mumps during service.  See 38 C.F.R. 
§ 5107(b), 38 C.F.R. § 3.102.  VA must obtain a medical 
opinion that engages the issue of medical nexus in terms 
corresponding to the standard of proof applying to the claim.  
Therefore, the claim is remanded so that a new VA examination 
may be performed.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file all outstanding VA and private 
medical records pertinent to the claim.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran testified at the May 2004 personal hearing before 
the undersigned that he is currently followed for 
cardiovascular conditions at the VA medical facility in Mount 
Vernon, Missouri, but the records of this treatment are not 
on file.  Also, he testified that he is currently followed by 
the same private heart physician who supplied the December 
1999 medical opinion, but the records of this treatment are 
not on file.  Nor does it appear that the file contains, or 
there has been an effort to secure, all of the veteran's 
earlier-dated post-service medical records concerning 
cardiovascular conditions.  The records of what he has 
testified were his first post-service treatment for 
cardiovascular conditions, concerning his hospitalization at 
the VA hospital in New York City (the Bronx), New York from 
December 1948 to May 1949, have been secured but not 
treatment records prepared thereafter and before, 
approximately, 1999.  Medical records concerning 
cardiovascular conditions during that period could help to 
substantiate the claim and therefore should be sought on 
remand.  

Also, the RO should attempt to obtain verification of the 
dates and character of the veteran's reserve service.  The 
veteran testified at the May 2004 personal hearing before the 
undersigned that he served in the reserves from September 
1945 to September 1948, but verification of the dates and 
character of such service is not on file.  This information 
could help to substantiate the claim.  

If a veteran with 90 days or more of continuous active 
service develops certain forms of heart disease, myocarditis 
or endocarditis, within one year from separation from 
service, then the disease will be presumed to have been 
incurred in service even absent direct evidence to that 
effect unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease.)  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, it should be determined whether any of the 
veteran's reserve service represented 90 days or more of 
continuous "active service."  38 U.S.C.A. §§ 101(22)-(24) 
(West 2002).

VA has a duty under the VCAA to obtain all records that could 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The claimant has a duty under the VCAA to 
furnish the information needed to adequately identify such 
records.  38 U.S.C.A. § 5103A(b).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

The Board finds that the RO has provided the veteran with the 
notice required by the VCAA concerning evidence needed to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify as best he can any medical 
treatment that he had for a 
cardiovascular condition after his 
hospitalization at the VA medical 
facility in New York City (the Bronx), 
New York in December 1948-May 1949 and 
before 1999.  Send a copy of the letter 
to his representative.  

3.  After securing any needed releases 
from the veteran, make efforts to secure 
all records to which he refers in 
response to the letter requested in 
Paragraph 2.

Also, make efforts to obtain all 
treatment records for the veteran dated 
from 1999 through the present, including 
records from the VA medical facility in 
Mount Vernon, Missouri and from his 
private heart physician.

Also, make efforts to obtain verification 
of the dates of the veteran's reserve 
service, the character (ACDUTRA or 
INACDUTRA) of each period of reserve 
service, and any documentation as to 
whether any of it represented 90 days of 
continuous active service.  Reserve 
service medical records should also be 
sought from the current custodian 
thereof.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.

4.  Then, schedule the veteran for VA 
heart examination.  The examination 
should be performed by a physician (a 
cardiologist) other than the physician 
who performed the June 2003 VA heart 
examination, if possible.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm in the examination 
report that the claims file was reviewed.  
All tests and studies thought necessary 
by the examiner should be performed.  

In the examination report, the examiner 
should report all cardiovascular 
disorders found and, dealing with each 
disorder in turn, state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is the result of injury or 
disease that the veteran incurred during 
service, to include mumps.

A full rationale for all opinions must be 
provided in the examination report.

5.  Then, readjudicate the claim.  
Consider specifically whether service 
connection may be granted on the ground 
that the veteran developed myocarditis 
or, in alternative, endocarditis to a 
compensable degree within one year after 
a period of service (including reserve 
service) involving 90 days or more of 
continuous active service.  38 C.F.R. 
§§ 3.307, 3.309.  If the benefit sought 
on appeal is not granted in full, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Include in the supplemental statement of 
the case citation to, and a discussion 
of, all statutory and regulatory 
provisions concerning the grounds of 
entitlement considered.  Allow the 
veteran and his representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



